Citation Nr: 0500665	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-15 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for asbestosis.


WITNESSES AT HEARING ON APPEAL

Appellant, and M.K.


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from May 1963 to December 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the claim for service 
connection for asbestosis.  In November 2003, the veteran 
appeared at the RO and testified before Michelle Kane, who is 
the Acting Veterans Law Judge designated by the Chairman of 
the Board to conduct that hearing and to render a final 
determination in this case.  38 U.S.C.A. § 7102 (West 2002).  
At the hearing, the veteran submitted additional evidence 
directly to the Board.  He has, however, waived initial 
consideration of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304, as amended by 69 Fed. Reg. 53,807 (September 3, 
2004).  The Board can, therefore, proceed to consider this 
evidence and issue a decision.


FINDING OF FACT

The veteran does not manifest asbestosis, and there is no 
competent evidence that he manifests a current pulmonary 
disability related to asbestos exposure and/or any other 
event in service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
asbestosis.  Initially, the Board notes that the provisions 
of the Veterans Claims Assistance Act (VCAA) of 2000 are 
applicable to the claim on appeal.  106 P.L. 475, 114 Stat. 
2096 (2000).  In pertinent part, this law defines VA's notice 
and duty to assist requirements in the development of claims 
for compensation benefits.  See 38 U.S.C.A. § 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. § 3.159(b) (2004).

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The veteran initially filed his claim in February 1998.  RO 
letters in February 1998 and January 1999 advised the veteran 
of the types of evidence and/or information deemed necessary 
to substantiate his claim.  On November 9, 2000, the 
provisions of the VCAA were enacted into law.  106 P.L. 475, 
114 Stat. 2096 (2000).  These provisions, in addition to 
redefining VA's duty to notify and assist requirements, 
eliminated the requirement of a well-grounded claim.  Id.  A 
June 2000 RO letter advised the veteran of the development 
conducted on his behalf by VA, and a July 2000 RO letter 
advised the veteran of the types of evidence and/or 
information deemed necessary to substantiate his claim of 
service connection for asbestosis.  The claim was initially 
denied by means of an RO rating decision in August 2001.  

On October 22, 2002, the RO notified the veteran of the 
duties upon himself and VA in developing his claim under the 
VCAA provisions.  This letter included subsections entitled 
"What Are We Doing," "What Is VA's Duty To Assist You 
Obtain Evidence For Your Claim," "What Must The Evidence 
Show To Establish Entitlement," "What Has Been Done To Help 
With Your Claim," "What Can You Do To Help With Your 
Claim," and "When And Where Do You Send The Information or 
Evidence."  This letter further advised the veteran to 
"tell us about any additional information or evidence that 
you want us to try to get for you" as well as "send us the 
evidence we need as soon as possible."

Thereafter, the veteran was provided another VCAA 
notification letter in February 2003, containing language 
similar to the October 2002 letter.  He was also provided a 
Statement of the Case (SOC) in March 2003, as well as a 
Supplemental Statement of the Case (SSOC) in August 2003 
advising him of the legal standards applicable to the claim, 
the evidence obtained and reviewed in adjudicating his claim, 
and the Reasons and Bases for denying his claim.  Based upon 
the above, the Board finds that the documents mentioned above 
combine to meet the content requirements of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1).

Technically, the Board concedes that VCAA compliant notice 
was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  In Pelegrini II, the CAVC 
noted that the VCAA timing requirements serve the purpose of 
providing an orderly sequence of claims development and 
adjudication for which the claimant could expect compliance.  
However, the Pelegrini II Court recognized that there was no 
specific requirement that a claim be nullified and started 
anew once the content requirements of the VCAA were met.  
Rather, the issue turned on whether any deviation from the 
orderly process of the appeal would result in any prejudicial 
effect to the claimant.  The primary prejudicial effect 
identified by the CAVC appears to be its concern that, had a 
claimant been provided a VCAA notice prior to an initial AOJ 
adverse determination, the claimant might have been able to 
present or point to evidence that could have resulted in a 
grant of the claim.  See Huston v. Principi, 17 Vet. App. 
195, 203 (2003).  

In the claim at hand, the veteran has clearly indicated VA 
has been his primary provider of care for his claimed 
disability.  VA has obtained all available VA clinic records, 
and recorded the veteran's testimony in support of his claim.  
He has also indicated that he is ineligible for consideration 
of disability benefits from the Social Security 
Administration (SSA), but the record does contain medical 
records forwarded to the Massachusetts Rehabilitation 
Commission in the 1980's.  On this record, the Board finds 
that any defect with respect to the VCAA timing requirement 
in this case was harmless error and that the particular 
concern identified in Huston is not present in this case.  
See 38 C.F.R. § 20.1102 (2004) (an error or defect by the 
Board which does not affect the merits of the issue or the 
substantive rights of a claimant will be considered harmless 
error and not a basis for vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the veteran's service medical records and VA 
clinic records have been associated with the claims folder.  
Additional private records presented to the Massachusetts 
Rehabilitation Commission have also been associated with the 
claims folder.  There are no outstanding requests to obtain 
any other relevant records that are both identified and 
available.  Absent a minimal showing by competent evidence 
that the veteran either manifests asbestosis, or any other 
disability related to event(s) in service, VA has no duty to 
obtain medical opinion in this case.  Wells v. Principi, 326 
F. 3d. 1381, 1384 (Fed. Cir. 2003).

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  Also, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims.  VAOPGCPREC 4-00.

With asbestos-related claims, the Board must determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service and 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure.  M21-1, Part 
VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).  

In this case, the record shows that the RO complied with 
these procedures.  The RO sent the veteran letters in 
February 1998, January 1999, and July 2000 requesting these 
details, and he provided the information in September 2000.  
Therefore, VA has satisfied its duty to assist the veteran in 
developing this claim.

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assist has also been satisfied in this 
case.

The veteran claims that he manifests asbestosis as a result 
of asbestos exposure and/or inhaling chemicals during 
service.  His testimony and statements of record allege that 
he entered service with a history of pin removal in a lung at 
the age of 18 months.  However, he did not manifest any 
breathing symptoms prior to his entrance into service.  He 
first manifested symptoms of chest pains and shortness of 
breath following a fire drill during boot camp that required 
him to crawl through rooms filled with smoke.  Thereafter, he 
describes a progressive worsening of his breathing symptoms 
to the point he became disabled in the 1980's.  He indicated 
that asbestos was present in the fire room as well as aboard 
the USS LEXINGTON wherein he served long hours of duty in the 
laundry room.  He describes piping aboard the USS LEXINGTON 
as being ripped and cracked, and inhaling cleaning chemicals 
in the laundry room.  He believes that his diagnosis of 
chronic obstructive pulmonary disease (COPD) is a 
misdiagnosis, or alternatively, a precursor diagnosis of 
asbestosis.  He cites material from the Merck Manual 
indicating that symptoms attributable to COPD and asbestosis 
are similar.  These materials indicate that asbestos leads to 
reduced lung volumes, increased stiffness and impaired gas 
transfer characteristically noticed by the patient as an 
insidious onset of exertional dyspnea and reduced exercise 
tolerance. 

The veteran's enlistment examination for the U.S. Navy, dated 
April 1963, noted his report of swallowing a safety pin at 
the age of 18 months that required surgical removal.  A chest 
x-ray examination was interpreted as negative.  At that time, 
the examiner offered an assessment of removal foreign body 
from tracheobroncial area which was considered not 
significant (NS).  He was accepted into service with a 
"NORMAL" clinical evaluation of his "LUNGS AND CHEST."  On 
May 27, 1963, he was hospitalized due to a perianal abscess 
as well as a cough with substernal chest pain.  A chest x-ray 
examination indicated an "ESSENTIALLY NEGATIVE CHEST," and 
a throat culture was positive for Alpha Streptococcus 
Neisseria.  He underwent incision and drainage of the 
abscess, and his Streptococcus infection was treated with 
antibiotics.  

The veteran's complaints of a sore throat in December and 
January 1964 were accompanied by findings of enlarged tonsils 
and extremely tender lymph nodes initially assessed as 
probable "strep."  A subsequent throat culture returned as 
gram positive for cocci clusters and short chains of alpha 
strep.  On March 17, 1964, he was seen for complaint of 
epigastric pain increased with deep breathing.  A chest x-ray 
examination was interpreted as negative and resulted in an 
impression of "[n]o serious disease."  His sore throat and 
coughing symptoms in May 1964 were accompanied by findings of 
mildly inflamed pharynges.  In September 1964, he reported 
for dispensary treatment due to complaint of sudden onset of 
dizzy spells and breathlessness.  At that time, he physical 
examination (PE) was "entirely" within normal limits (WNL) 
and he was given an impression of dizziness of undetermined 
etiology.  His December 1964 discharge examination did not 
reflect report of any respiratory symptoms.  A chest x-ray 
examination was interpreted as negative (neg), and he was 
given a "NORMAL" clinical evaluation of his "LUNGS AND 
CHEST."

The veteran's service personnel records indicated that he 
served aboard the USS LEXINGTON (CVS-16) for a 15-month 
period.  A communication from the Navy Medical Liaison Office 
commented on the veteran's probable exposure to asbestos as 
follows:

We have no way of determining to what extent 
[the veteran] was exposed to asbestos during 
his Naval service.  We know General 
Specifications for Ships during this period, 
required heated surfaces to be covered with an 
insulating material and it is highly probable 
that asbestos products were used to achieve 
this end.  Items that required insulation 
included piping, flanges, valves, fittings, 
machinery, boilers, evaporators, and heaters.  
[The veteran's] occupation was as a Seaman 
Recruit (SR).  The probability of exposure to 
asbestos is minimal.  However, a positive 
statement that the veteran was or was not 
exposed cannot be made.

The first available post-service medical records consist of a 
VA hospital summary covering the time period from July to 
October 1967.  He was treated for recurrent perirectal 
abscesses requiring excision and drainage as well as an anal 
fistulectomy.  This hospital summary did not reflect 
complaint, treatment or diagnosis of any respiratory 
disability.  A December 1967 VA hospital summary for 
fistulotomy and excision of lipoma of the right spermatic 
cord was also negative for reference to respiratory symptoms.  
A December 1969 hospitalization at The Springfield Hospital 
for a partial small bowel obstruction noted that examination 
of the chest was within normal limits.  A November 1985 
private chest x-ray examination was first significant for 
chronic blunting of the right costophrenic angle.

In January 1987, the veteran filed an application for non-
service connected pension benefits.  At this time, he 
reported his history of "lung removal" as well as lung 
problems "over past 10 years."  His subsequent VA clinic 
records include an April 1992 chest x-ray examination 
impression of COPD with parenchymal and pleural scarring on 
the right with no active disease process recognized.  A 
September 1992 VA clinic record recorded the veteran's 
history of shortness of breath (SOB) continuing for the 
"past 11/2 yr[s]."  Spirometry findings in January 1993 were 
significant for severe large airways disease.

VA pulmonary tuberculosis and tuberculosis diseases 
examination performed in May 1993 reflected the veteran's 
report of smoking since the age of 12 with a current 1/2 pack 
per day habit.  He described a "long history" of wheezing 
and progressive dyspnea on exertion that had become quite 
disturbing over the past few years.  A review of his claims 
folder and physical examination resulted in a diagnosis of 
COPD.

Subsequent VA clinic records include a March 1995 Axis I 
diagnosis of cannaboid/tobacco dependence.  In November 1996, 
he was given a provisional diagnosis of asthma.  A chest x-
ray examination in August 1997 was interpreted as showing 
mild hyperinflation and scarring of the right lung base.  A 
chest x-ray examination taken the next month resulted in an 
impression of no acute parenchymal disease identified.  In 
November 1997, he was given an impression of 
"bronchitis/asthma."  In February 2002, a chest x-ray 
examination was noted as showing severely hyperinflated lungs 
"consistent with COPD."  A November 2002 chest x-ray 
examination was described as showing minimal blunting of the 
right costophrenic angle laterally due to fibrosis.  At that 
time, he was given assessments of "[a]cute 
bronchitis/COPD."  Chest x-ray examination in September 2003 
was interpreted as showing evidence of underlying COPD with 
no superimposed infiltrate or suspicious nodule.  None of the 
medical evidence of record suggests a diagnosis of 
asbestosis.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active peacetime service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  The claimant bears the burden to present 
and support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 
2002).  Specifically, he has the burden of establishing 1) 
the existence of a present disability; 2) in-service 
incurrence or aggravation of the claimed disease or injury; 
and 3) a causal relationship between the current disability 
and the in-service incurrence of aggravation of the claimed 
disability.  Hansen v. Principi, 16 Vet. App. 110, 
111 (2002), citing Caluza v. Brown, 7 Vet. App. 498, 
505 (1995), aff'd 78 F. 3d 604 (Fed. Cir. 1996).  

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id. 

In evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

The veteran contends that he was exposed to asbestos during 
service, and his contentions regarding in-service exposure to 
asbestos are at least possible.  There is no evidence 
contradicting the veteran's assertions of exposure, and his 
assertions are potentially consistent with his service duty.  
Based on this evidence, exposure to asbestos during service 
is plausible.  See McGinty v. Brown, 4 Vet. App. 428 (1993).

However, on review of the record, the Board finds that the 
preponderance of the evidence demonstrates that the veteran 
does not manifest asbestosis and that there is no competent 
evidence that he manifests a current pulmonary disability 
related to asbestos exposure and/or any other event in 
service.  Even though the veteran may have been exposed to 
asbestos in service, the medical diagnoses and assessments of 
record are silent for a diagnosis of asbestosis, and the 
chest x-ray examination reports do not suggest the presence 
of such disease process.  X-rays have consistently been 
reported, most recently in September 2003, as showing changes 
consistent with underlying COPD.  None of the x-ray reports 
indicate changes associated with prior asbestos exposure and, 
again, a diagnosis of asbestosis has never been rendered by a 
medical professional.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, 7.21(a)(3).  COPD is not a 
condition recognized as resulting from asbestos exposure.

The veteran's personal opinion that he manifests asbestosis, 
while well intentioned, may not be considered as competent to 
establish a current diagnosis of asbestosis.  Gowen v. 
Derwinski, 3 Vet. App. 286 (1992) (lay person not competent 
to diagnose asbestosis).  He also does not possess the 
necessary medical training to opine that the diagnoses of 
COPD, rendered by many doctors over the years, is wrong.  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experienced certain symptoms 
during service such as shortness of breath.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In service, the veteran was not diagnosed with a chronic 
respiratory disorder and was discharged with a normal 
clinical evaluation of the lungs.  The post-service medical 
evidence first reflects treatment for COPD and asthma many 
years after his discharge from service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) [service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service].  More importantly, no medical professional 
has rendered an opinion that any of the veteran's diagnosed 
respiratory conditions is related to disease or injury 
incurred during service.  For the same reasons as discussed 
above, the veteran's personal opinion of a nexus between his 
current diagnoses and in-service symptoms and/or event(s) may 
not be accepted as competent to establish the existence of a 
current disability related to active service.  38 C.F.R. 
§ 3.159(a) (2004); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The medical treatise material does not speak to 
the specific facts of this case or contain information so 
specific as to constitute competent evidence in this case.  
38 C.F.R. § 3.159(a) (2004).  See generally Sacks v. West, 11 
Vet. App. 314 (1998).

Accordingly, the Board must deny the claim of entitlement to 
service connection for asbestosis as the preponderance of the 
evidence is against the claim.  The benefit of the doubt rule 
is not for application.  Ortiz v. Principi, 274 F. 3d. 1361, 
1365 (Fed. Cir. 2001) (benefit of doubt rule does not apply 
when preponderance of evidence is against claim).  The Board 
does not doubt that the veteran may have been exposed to 
asbestos during service, but without medical evidence of a 
condition due to that exposure, the claim must be denied.  
Exposure to asbestos, in and of itself, is not considered a 
disability for VA purposes.  

	(CONTINUED ON NEXT PAGE)

ORDER

The claim of entitlement to service connection for asbestosis 
is denied.



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


